Citation Nr: 1203285	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for major depression as secondary to service-connected right middle finger osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's March 2011 substantive appeal, he requested a Board hearing.  An in-person hearing at the RO in Newark, New Jersey (also called a "Travel Board") was scheduled for September 2011.  The Veteran did not report for this hearing.  In a November 2011 letter, the Veteran reported that he had missed the hearing as he had to stay with his mother who was hospitalized at the time.  This was construed as a motion to reschedule the hearing and in January 2012 the Board granted the motion.  As such, the Veteran should be rescheduled for a Travel Board hearing at the RO in Newark, New Jersey.  Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Newark, New Jersey RO in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


